The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  On page 7, the first line lacks proper grammatical syntax.  On page 12, first line, the comma after “and” should be omitted.  On page 15, tenth line of paragraph 0048, --as-- should apparently be inserted after “useful”.  On page 18, paragraph 0054, lines 3-5, one of the sentences is redundant.  On page 26, paragraph 0073, line 2, “shut” should evidently read --shunt--.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al., CN 108814898 A, which illustrates a seat platform 20 slidably coupled to a brace mount 10 (Figure 1; abstract; paragraph 0037); brace links 302-303 (Figure 3); constraint links 304-307; and an actuation lever 401 mechanically coupled to an actuator having motor 501, coupling 502, and lead screw 503 for articulating the finger brace over a predetermined range of motion (Figure 1; paragraphs 0042+, 0053, 0068, 0070).  Regarding claims 5 and 15, abduction/adduction mechanisms are also involved (paragraphs 0008, 0042, 0068, 0070, 0075).  Regarding claim 13, a thumb actuation plate and lever for thumb extensions and flexions are evident from Figures 1-2 and paragraphs 0042 (“five fingers”), 0053, 0068, and 0072.  Regarding claim 16, three additional finger braces are evident from Figure 1.
Claims 2-4, 7-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., CN 108814898 A.  Regarding claims 2-4 and 14, linear series elastic actuators involving springs were well known in the art of the effective filing date of the instant invention and would have been obvious in order to impart resilient cushioning to a patient undergoing rehabilitation, and a gearbox would have been obvious in order to likewise provide suitable speeds and torques.  Regarding claims 7-8, a plurality of motors would have been obvious in order to independently control the fingers and thumb so as to address the needs of specific digits of a hand to be trained.    
Claims 6, 9-12, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774